DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite a “bitter Ganoderma lucidum spore powder” and the term bitter is indefinite because it is unclear if the applicant is using the term as an adjective to describe taste or using the term in reference to traditional Chinese medicines description of the drugs supposed effects. For instance, the applicant describes in the specifications the taste of what traditional Ganoderma lucidum spore is usually not bitter due to its low bitter content. The applicant also describes the term “bitter” as one of the five flavors for Chinese medicines which are sour, bitter, sweet, pungent, and salty and refers to “bitter” as an adjective for a type of drug which “has the effects of purgation, discharging fire, calming adverse-rising energy and depriving the evil wetness” (see page 2 first para.). Thus, the term as a limitation is confusing and indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature. The claims recite a bitter Ganoderma lucidum spore powder. The term “bitter” in the phrase “bitter Ganoderma lucidum spore”, in its broadest reasonable interpretation and for the sake of compact prosecution will be interpreted as the adjective meaning for a type of taste which is bitter.
The first step of the eligibility analysis evaluates whether the claim falls within a statutory category (see MPEP 2106.03). Since the claim is directed to a composition comprising fungal components the claim is a composition of matter. Step 2A prong one of the analysis evaluates whether the claim is a judicial exception (see MPEP 2106.04). Because the claim states the nature-based products, a bitter Ganoderma lucidum spore powder, the markedly different characteristics is performed by comparing the nature-based product limitation to its natural counterpart.
The claims recite the naturally occurring fungal components. Fungal spore powders are simply fungal components that are of a particular particle size. 
The closest naturally occurring counterparts of fungal spore powders are the same compounds found within the spores in their natural state because these components are chemically identical to the compounds found in the spore in its whole form. All of these are naturally occurring in nature and are not markedly different from their naturally occurring counterparts. The properties of the nature-based product as claimed are not markedly different than the properties of these naturally occurring counterparts found in nature as these activities would inherently be found within the fungal spores they come from. There has been nothing done in the instant invention that would make the compounds of the fungal spore powders perform in any markedly different way. Although the applicant claims a “bitter” Ganoderma spore powder, the bitterness is naturally occurring to the spore components and the amount of the components which causes the bitter taste can be increased by any means of optimization, which would not change those components themselves or give them any markedly different characteristic, only increase their concentration.
Step 2A prong two evaluates whether the claim as a whole integrates the recited judicial exception into a practical application (see MPEP 2106.04(d)). This evaluation is performed by (a) identifying whether there are any additional recited elements in the claim beyond the judicial exception and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application.
 This judicial exception is not integrated into a practical application because the additional components that claim the nature-based products in specific parts or amounts (claims 3 and 5-6) does not impart any structural or functional changes to the exceptions and in this context would have to be a physical form of the specific practical application instead of a more general composition that is so limited. There is no evidence of record that the claimed compositions of fungal spore components and in these particular amounts results in any markedly different characteristics.
The claims also recite other auxiliary materials; however, they are claimed so broadly that these additional elements can also be other naturally derived components. This limitation also does not take the judicial exception away from its natural counterpart, impart any markedly different characteristics to the judicial exception or incorporate it into a practical application. Doing so would be implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b).
Step 2 B evaluates whether the claim as a whole, amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim (see MPEP § 2106.05(b)).The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these components and their activity are already found naturally occurring in nature and the addition of an intended use does not impart any added benefit to the compounds or integrate the composition into a practical application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jinsong (CN1628693A).
Jinsong’s general disclosure is to a glossy Ganoderma preparation (see abstract).
Regarding claim 1, Jinsong discloses a health care product of ganoderma spore powder (see abstract, page 6, first para., page 7, first para., etc.) which can be in the form of a powder (see abstract and claim 1) or teaches wherein different formulations can be tablet, oral, liquid, etc. (see page 3). Jinsong also teaches that the triterpenoid compound is the main source of Ganoderma bitterness, has intensive pharmacologically active, but pain relieving, calmness, the release of inhibition histamine, antiinflammatory, antiallergic, protects the liver, detoxifies, is good for the stomach, kills cancerous cell etc.” (see page 2, para. 6). Jinsong also teaches that the triterpenoid content is from 3~10g out of the Ganoderma spore powder being 100g (see page 4, summary of the invention) and in this context would be the same reference to “bitter” or bitterness as the instantly claimed because the applicant claims that their spore powder has increased triterpenoids between 5-8%. Thus, the increased triterpenoids would create a bitter Ganoderma lucidum spore powder.
Regarding claims 2 and 4, Jinsong discloses the wherein each 100g of the Ganoderma spore powder preparation also comprises polysaccharides of the fruiting body by the weight ratio of 1/9-9/1 (see abstract) and in the broadest reasonable interpretation, the polysaccharides from the fruiting body can act as an auxiliary agent because the applicant states that examples of auxiliary agents are diluents and carriers (see top of instant page 7) and the polysaccharides from the fruiting body can act as both. Furthermore, Jinsong discloses wherein the mode of taking the powder is with warm water (see bottom of page 7) and warm water can act as a carrier and diluent thus being an auxiliary agent.
Regarding claim 3, Jinsong discloses “wherein each 100g of the ganoderma spore powder preparation comprises glossy ganoderma polysaccharides 10-50g, triterpene 3-10g, nucleosides 2-6g, amino acid 10-25g, the glossy ganoderma polysaccharide comprises polysaccharide in glossy ganoderma spore powder and polysaccharide in glossy ganoderma fruiting body by the weight ratio of 1/9-9/1” (see abstract); and when considered wherein the Ganoderma spore powder is in the ratio of 9/1 to the polysaccharides from the fruit body the Ganoderma spore powder is in a 90% ratio to the other components, which would be no less than 80%. 
Regarding claim 5, Jinsong discloses wherein each 100g of the Ganoderma spore powder preparation comprises triterpenes in the amount of 3-10g (see abstract) and this would be inclusive of the claimed range.
Regarding claim6, Jinsong discloses wherein each 100g of the Ganoderma spore powder preparation comprises polysaccharide are in the amount of 10-50g (see abstract) and this would be inclusive of the claimed range. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMAN             Examiner, Art Unit 1655                                                                                                                                                                                           

/TERRY A MCKELVEY/             Supervisory Patent Examiner, Art Unit 1655